Case: 13-3011    Document: 7     Page: 1   Filed: 10/17/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate5 <!Court of ~peal5
      for tbe jfeberal <!Circuit

                MARSHA L. PAYTON,
                    Petitioner,

                            v.
    DEPARTMENT OF HOMELAND SECURITY,
               Respondent.


                       2013-3011


   Petition for review of the Merit Systems Protection
Board in case no. AT0353110956-I-1.


                     ON MOTION


                       ORDER
    Marsha L. Payton moves for leave to proceed in forma
pauperIS.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3011   Document: 7   Page: 2   Filed: 10/17/2012




MARSHAPAYTONV. MSPB                                  2


                               FOR THE COURT

                                lsI Jan Horbaly
                               Jan Horbaly
                               Clerk
s21